NOTICE

       The text of this opinion can be corrected before the opinion is published in the
       Pacific Reporter. Readers are encouraged to bring typographical or other formal
       errors to the attention of the Clerk of the Appellate Courts:
                           303 K Street, Anchorage, Alaska 99501

                                    Fax: (907) 264-0878

                             E-mail: corrections @ akcourts.us


             IN THE COURT OF APPEALS OF THE STATE OF ALASKA

ERIC SCOTT PENETAC,
                                                      Court of Appeals No. A-12804
                            Appellant,               Trial Court No. 3AN-16-4699 CR

                     v.
                                                               OPINION
MUNICIPALITY OF ANCHORAGE,

                            Appellee.                  No. 2631 — January 11, 2019


              Appeal from the District Court, Third Judicial District,
              Anchorage, Douglas Kossler, Judge.

              Appearances: Shaul L. Goldberg, Denali Law Group,
              Anchorage, for the Appellant. Sarah E. Stanley, Assistant
              Municipal Prosecutor, and William D. Falsey, Municipal
              Attorney, Anchorage, for the Appellee.

              Before: Mannheimer, Chief Judge, and Allard and Wollenberg,
              Judges.

              Judge ALLARD.


              Following a jury trial, Eric Scott Penetac was found guilty of two counts
of child neglect under the Anchorage Municipal Code (AMC).1 The two counts were
merged at sentencing, for a single municipal class A misdemeanor conviction. Penetac


   1
       See AMC 08.10.040.B.3 and AMC 08.10.040.B.7.
was subsequently sentenced to 365 days in jail with 290 days suspended (75 days to
serve).
              On appeal, Penetac argues that his sentence is illegal because it exceeds the
30-day presumptive maximum sentence that he would likely have faced if he had been
convicted of a class A misdemeanor under state law. According to Penetac, the more
lenient law that governs sentencing for state misdemeanors (specifically, AS 12.55.135)
preempts any inconsistent municipal sentencing law. Penetac also argues that the
Municipality’s own code (specifically, AMC 08.05.020.E) provides that all sentencing
under the municipal code is governed by AS 12.55. Lastly, Penetac argues that failure
to apply the state sentencing scheme to municipal offenders violates the Equal Protection
Clause of the Alaska Constitution.2
              For the reasons explained here, we reject these arguments and affirm
Penetac’s sentence.


       Why we conclude that AS 12.55.135 does not control Penetac’s sentencing
              Penetac was convicted of child neglect under the Anchorage Municipal
Code. The municipal code classifies child neglect as a class A misdemeanor,3 and the
code authorizes sentences of up to one year in jail for all municipal class A
misdemeanors.4 In contrast, AS 12.55.135, the Alaska statute setting out the permissible
sentences for state misdemeanors, limits sentences for most state class A misdemeanors
to 30 days unless certain circumstances (not present here) are demonstrated.5


   2
       Alaska Const. art. I, § 1.
   3
A.M.C. 08.10.040.D.
   4
A.M.C. 08.05.020.H.1.
   5
       See AS 12.55.135(a)(1), (2).

                                           –2–                                       2631

                 On appeal, Penetac argues that, in light of this difference between the state
sentencing provision and the municipal code, the district court was required to sentence
him under the more lenient state sentencing law.
                 Penetac’s argument is based on a misunderstanding of the interaction
between municipal codes and state law under the Alaska Constitution’s “home rule”
provision.6 As a home rule city, Anchorage is granted relatively broad powers; the state
constitution declares that “[a] home rule borough or city may exercise all legislative
powers not prohibited by law or by charter.”7
                 When a home rule municipal ordinance is challenged as invalid under state
law, we apply the test set out by the Alaska Supreme Court more than forty years ago in
Jefferson v. State:
                 A municipal ordinance is not necessarily invalid in Alaska
                 because it is inconsistent or in conflict with a state statute.
                 The question rests on whether the exercise of authority has
                 been prohibited to municipalities. The prohibition must be
                 either by express terms or by implication such as where the
                 statute and ordinance are so substantially irreconcilable that
                 one cannot be given its substantive effect if the other is to be
                 accorded the weight of law.8
Thus, the fact that the penalties for offenses designated “class A misdemeanors” under
the municipal code may be inconsistent with the penalties for some offenses designated
as “class A misdemeanors” under state law does not, by itself, render the municipal
penalties unlawful.9


   6
       Alaska Const. art. X, § 11.
   7
       Id.
   8
       Jefferson v. State, 527 P.2d 37, 43 (Alaska 1974).
   9
       See id.

                                              –3–                                       2631

              We note that there is, in fact, a statute — AS 29.25.070(g) — that prohibits
municipalities (including home rule municipalities) from imposing a greater punishment
for a municipal offense if there is a “comparable state offense under AS 11 or AS 28 with
elements that are similar to the municipal ordinance.”10 But Penetac does not argue that
there is a state crime comparable to the Anchorage municipal offense of child neglect.
In the absence of any such showing, we reject Penetac’s argument that AS 12.55.135
controls his sentence as a matter of state law.


        Why we reject Penetac’s interpretation of AMC 08.05.020.E
              Penetac also argues that even if AS 12.55.135 does not control his
sentencing as a matter of state law, the Municipality of Anchorage’s own code explicitly
incorporates AS 12.55 into its sentencing scheme. Thus, according to Penetac,
AS 12.55.135 controls Penetac’s sentence as a matter of municipal law. In support of
this claim, Penetac points to AMC 08.05.020.E, which provides:
                      E. Except as provided in subsection D. of this section,
              for a class A or class B misdemeanor, the court in the interest
              of justice may suspend part or all of a sentence imposed or
              suspend imposition of sentence and place the defendant on
              probation. In sentencing under this Code, the provisions of
              AS 12.55 shall apply. This subsection is not applicable to
              minor offenses. (Emphasis added.)
              Penetac contends that the second sentence of this provision — “In
sentencing under this Code, the provisions of AS 12.55 shall apply” — means that
AS 12.55 controls all sentencing for municipal offenses that are not minor offenses. If
we were to read this sentence literally and out of context, we would be forced to agree
with this interpretation.


   10
        SLA 2016, ch. 36, § 113.

                                           –4–                                      2631

              But we are “obliged to avoid construing statutes in a way that leads to
patently absurd results or to defeat of the obvious legislative purpose behind the
statute.”11 Penetac’s interpretation of AMC 08.05.020.E violates this principle because
it would render the rest of AMC 08.05.020, which sets out the municipal sentencing
scheme in some detail, largely superfluous.12
              There is also nothing in the relevant legislative history to support Penetac’s
interpretation. Prior to 1982, former AMC 08.05.020.E13 stated:
                     E. Except as provided in subsection D of this
              ordinance, the court in the interest of justice may suspend
              part or all of a sentence imposed or suspend imposition of
              sentence, and place the defendant on probation. In those
              cases in which probation is authorized under this code, the
              provisions of AS 12.55.080, AS 12.55.085, 12.55.090,
              12.55.100 and 12.55.110 shall apply, except that no person
              may be placed on probation under this code for a period of
              more than one year. (Emphasis added.)14
              In 1982, this last sentence was changed to the current version — “In
sentencing under this Code, the provisions of AS 12.55 shall apply.”15 There was no
significant legislative discussion of this change. However, the accompanying Assembly


   11
Will. v. State, 853 P.2d 537, 538 (Alaska App. 1993).
   12
        See State v. Fyfe, 370 P.3d 1092, 1099 (Alaska 2016) (explaining that, in interpreting
a statute, courts will “presume that no words or provisions are superfluous and that the
legislature intended every word, sentence, or provision of a statute to have some purpose,
force, and effect”) (internal citations omitted).
   13
A.M.C. 08.05.020.E was originally codified as AMC 08.50.020.E and subsequently
renumbered in 1998. See AO 98-59(S), § 1.
   14
A.M.C. 08.50.020.E (1976 version).
   15
A.M.C. 08.05.020.E.

                                            –5–                                         2631

Memorandum indicates that the intended purpose of this change was to eliminate the
one-year cap on probation.16 There is no suggestion that the Assembly intended to make
any substantive change to the rest of the sentence.17 Nor is there anything to suggest that
the Assembly intended to make all municipal sentencing governed by AS 12.55, thereby
rendering most of the rest of AMC 08.05.020 superfluous.18
                As a general rule, “[a]ll sections of a statute should be construed together
so that all have meaning and no section conflicts with another.”19 Because Penetac’s
interpretation of AMC 08.05.020.E would render the other subsections of that provision
meaningless, we reject his proposed interpretation.           Instead, we conclude that
AMC 08.05.020.E should be interpreted as requiring the courts to follow only those Title
12 provisions that apply directly to defendants sentenced under subsection E — i.e.,
those provisions that govern when and how a court may, in the interests of justice,
“suspend part or all of a sentence imposed or suspend imposition of sentence and place
the defendant on probation.”20




   16
         See Municipality of Anchorage Assembly Memorandum, No. AM 881-82 (Aug. 17,
1982).
   17
         See id.

   18
         See id.

   19
        Monzulla v. Voorhees Concrete Cutting, 254 P.3d 341, 345 (Alaska 2011) (internal

citation omitted).
   20
A.M.C. 08.05.020.E.

                                            –6–                                       2631

         Penetac’s equal protection argument
               Penetac also argues that his municipal sentence violates equal protection
because it subjects him to a greater penalty than the 30-day presumptive maximum
sentence that most class A misdemeanors carry under state law.
               This argument is without merit. As already mentioned, Penetac does not
claim that he was convicted of a municipal offense with elements comparable to a state
offense. Nor has he otherwise shown that, simply because he was convicted of a
municipal offense designated as a class A misdemeanor under the municipal code, he is
thereby similarly situated to persons convicted of offenses designated as class A
misdemeanors under state law.21 Penetac also ignores the fact that not all state class A
misdemeanors are subject to the 30-day cap. Indeed, there are several state class A
misdemeanors that are exempt from this limitation and subject to the same penalty range
that Penetac himself faced.22 Accordingly, we find no merit to Penetac’s equal protection
claim.




   21
       See Planned Parenthood of the Great Northwest v. State, 375 P.3d 1122, 1135
(Alaska 2016) (“When equal protection claims are raised, the question is whether two groups
of people who are treated differently are similarly situated and therefore are entitled to equal
treatment under the constitution.”) (internal citations omitted).
   22
       Class A misdemeanors that are not subject to the 30-day cap include: assault in the
fourth degree, sexual assault in the fourth degree, sexual abuse of a minor in the fourth
degree, indecent exposure in the second degree in front of a minor, sending an explicit image
of a minor, and certain harassment in the first degree. See AS 12.55.135(a)(1)(D)-(E). In
addition, the 30-day cap also does not apply to crimes with mandatory minimum sentences
of 30 days or more, crimes where the trier of fact finds the “most serious” aggravator, and
cases in which a defendant has past criminal convictions similar in nature to the offense for
which the defendant is being sentenced. See AS 12.55.135(a)(1)(A)-(C).

                                             –7–                                          2631

Conclusion
     The judgment of the district court is AFFIRMED.




                               –8–                     2631